United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 04-3535
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Missouri.
                                          *
                                          * [UNPUBLISHED]
Christopher A. Welker,                    *
                                          *
             Appellant.                   *
                                     ___________

                              Submitted: April 11, 2005
                                 Filed: May 16, 2005
                                  ___________

Before COLLOTON, McMILLIAN, BENTON, Circuit Judges.
                         ___________

PER CURIAM.

       After admitting to stealing seven firearms, Christopher Andrew Welker pleaded
guilty to being a felon in possession of a firearm, a violation of 18 U.S.C. § 922(g)(1).
The district court1 enhanced Welker's sentence based on the Armed Career Criminal
Act of 1984 (ACCA) of 18 U.S.C. § 924(e)(1). He appeals the enhancement, arguing
that the district court violated Blakely v. Washington, 542 U.S. ---, 124 S. Ct. 2531


      1
       The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
(2004) by "finding" that his three prior burglary convictions were violent felonies.
This court reviews de novo whether a prior offense is a violent felony under section
924(e). United States v. Abernathy, 277 F.3d 1048, 1051 (8th Cir.), cert. denied, 535
U.S. 1089 (2002). Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

        The ACCA mandates a minimum15-year sentence for a violation of section
922(g)(1) when the person has three or more convictions for a "violent felony." 18
U.S.C. § 924(e)(1). A prior conviction is a sentencing factor for the court.
Almendarez-Torres v. United States, 523 U.S. 224, 243-44 (1998). Whether a prior
conviction is a violent felony is a question of law for the court, not an issue submitted
to a jury. United States v. Sanders, 377 F.3d 845, 847 n.3 (8th Cir. 2004). Therefore,
a court does not engage in prohibited fact-finding when enhancing sentences under
the ACCA for prior convictions. See United States v. Painter, 400 F.3d 1111, 1111
(8th Cir. 2005).

      This court has held repeatedly that a burglary conviction is a violent felony.
United States v. Nolan, 397 F.3d 665, 666 (8th Cir. 2005); United States v.
Blahowski, 324 F.3d 592, 594-95 (8th Cir.), cert. denied, 540 U.S. 934 (2003); United
States v. Hascall, 76 F.3d 902, 904 (8th Cir. 1996). Moreover, section 924(e)
includes burglary in the definition of violent felony. 18 U.S.C. § 924(e)(2)(B)(ii).
Because Welker had three burglary convictions, the district court did not err in
enhancing his sentence under the ACCA.

      The judgment of the district court is affirmed.

                        _____________________________




                                          -2-